Citation Nr: 0505422	
Decision Date: 02/28/05    Archive Date: 03/04/05	

DOCKET NO.  98-00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease secondary to service-connected PTSD.

3.  Entitlement to a disability rating in excess of 50 
percent for PTSD.

4.  Entitlement to a disability rating in excess of 10 
percent for pes planus.

5.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus.

6.  Entitlement to an increased (compensable) evaluation for 
bilateral otitis media with hearing loss.

7.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from February 1963 
to August 1963 and from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis, Missouri, that denied entitlement to the benefits 
sought.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  There is no showing of a causal connection between 
essential hypertension and the veteran's service-connected 
PTSD.

3.  There is no showing of a relationship between service-
connected PTSD and the development of coronary artery 
disease.

4.  Manifestations of the veteran's PTSD include 
irritability, depression, impulsive judgment, and lapses in 
attention and concentration.

5.  The veteran has not shown total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others ; intermittent inability to 
perform activities of daily living ; disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.

6.  Manifestations of the veteran's bilateral pes planus 
include slight medial bowing of the Achilles' tendon 
bilaterally, difficulty standing on the toes due to pain, and 
about 1-centimeter clearance from the floor to the arch of 
each foot.

7.  The veteran's pedal pulses are intact and all digits 
display good capillary refill.  He walks with a normal gait.

8.  There is no showing of marked deformity, accentuated pain 
on manipulation on use, indication of swelling on use, or 
characteristic callosities involving the feet.  

9.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for tinnitus.

10.  The veteran's bilateral hearing loss is manifested by 
level I hearing acuity in each ear.  His otitis media is not 
manifested by suppuration or aural polyps.

11.  The veteran's service-connected disabilities in 
combination reasonably render him unable to secure or follow 
substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The veteran's hypertension is not proximately due to or 
the result of service-connected PTSD.  38 C.F.R. § 3.310(a) 
(2004).

2.  Coronary artery disease is not proximately due to or the 
result of the veteran's service-connected PTSD.  38 C.F.R. 
§ 3.310(a) (2004).

3.  The criteria for a 70 percent disability rating for PTSD, 
but not more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (2002, 
2004).  

4.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Code 5276 (2004).

5.  Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2004).

6.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.87, Code 6200 (2004).  

7.  The criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities have been met.  38 U.S.C.A. §§ 115, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 
4.16, 4.25 (2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter--Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, (2002).  

A VCAA notice, as required by 38 C.F.R. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the requirements of the VCAA in communications that 
included one in February 2003, prior to the initial decision 
on the issues in the June 2003 rating decision.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal at this time 
would not be prejudicial to the veteran.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1)  
Inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3 inform the claimant about the 
information and evidence the claimant is instructed to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the November 
2002 communication pertaining to PTSD, the February 2003 
communication pertaining to otitis media and unemployability, 
the March 2003 letter pertaining to hypertension and heart 
disease, and the July 2003 letter pertaining to otitis media, 
tinnitus, and pes planus of the information and evidence 
necessary to substantiate the various claims for service 
connection, increased ratings, and unemployability.  The 
veteran was notified that he had to show with regard to the 
increased rating questions that his conditions had gotten 
worse and that the most helpful evidence would be medical 
reports showing the current extent of the disability.  The 
veteran was informed that the RO would make reasonable 
efforts to help him get evidence necessary to support his 
claims.  The veteran was also advised in the communications 
what VA would do to assist him in the development of his 
various claims.  Although the several letters provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise notified of 
the need to give to VA any evidence pertaining to his claims.  
In this regard, the RO also informed the veteran in the 
rating decisions of record and statements of the case and 
supplemental statements of the case dated through March 2004 
of the reasons for the denials of his claims and, in so 
doing, informed him of the evidence that was needed to 
substantiate the claims.  

All the VCAA requires is that the duty to notify is satisfied 
and the claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of the VCAA 
notice has been fully notified in this case, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

In addition, the duty to assist the veteran has been 
satisfied in this case.  VA medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the claims.  The veteran has been afforded 
various specialty examinations over the years.  In addition, 
he provided testimony at the RO in January 1998 regarding 
hearing loss, tinnitus, and pes planus.  At an April 1999 
hearing he again gave testimony regarding the same 
disabilities.  The transcripts of those hearings are in the 
claims file and have been reviewed.  For these reasons, the 
Board concludes that VA has fulfilled its duty to assist the 
veteran in the development of the various issues listed on 
the title page.  

Service Connection

The veteran and his representative contend that he has 
hypertension and coronary artery disease that have developed 
as a result of his service-connected PTSD.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
the case of certain chronic diseases, including hypertension 
and coronary artery disease, service connection may be 
presumed if the disease becomes manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The gist of the veteran's argument is that his hypertension 
and coronary artery disease are secondary to his service-
connected PTSD.  The Board notes that the service medical 
records are without reference to complaints or abnormalities 
pertaining to hypertension or coronary artery disease, and it 
has not been otherwise contended.  

The post service medical evidence includes the report of a 
heart examination given the veteran by VA in April 2003.  The 
veteran indicated that he had had a questionable myocardial 
infarction about three years before the examination.  He 
stated that he continued to have chest pain that he described 
was brought on merely by aggravation.  The veteran related 
that if he were aggravated once a day, he would have chest 
pain once a day.  He stated that if he were aggravated 10 
times a day, he would then have chest pain 10 times a day.  
Notation was made that the veteran was a "rather poor" 
historian.  He rambled from complaint to complaint, and was 
confused on dates.  The examiner reviewed his records and 
noted that it appeared he had had a stress test done in 
September 2000.  This reportedly showed a moderate fixed 
defect in the inferior area.  Cardiology consultation in 
February 2001 revealed essentially fixed inferior defect with 
a little ischemia.  Cardiology consultation in March 2003 
referred to prior inferior myocardial infarction without 
ischemia.  As for hypertension, the veteran stated that he 
had been diagnosed with hypertension after the myocardial 
infarction.  He was currently taking medication for it.  The 
examination diagnoses included coronary artery disease and 
hypertension.  The examiner stated that it was his opinion 
that "within a reasonable degree of medical certainty, it is 
not as likely as not that the essential hypertension is 
related to his [the veteran] post-traumatic stress disorder."  
The physician stated "the theory of increased circulating 
catecholamines is not well founded in the medical literature 
as a cause of essential hypertension.  Additionally, the 
coronary artery disease is not at least as likely as not 
related to the post-traumatic stress disorder but probably 
more related to his past history of cigarette abuse in the 
past.  There is nothing in the cardiology notes from [another 
physician] indicating a causal relationship between the post-
traumatic stress disorder and the coronary artery disease 
either."  

The medical records also include the report of a psychiatric 
examination accorded the veteran by VA later in 2003.  The 
examining psychologist noted that the veteran was generally 
pleasant and cooperative except at the end of the examination 
when he became irritable with the examiner after the examiner 
said that he did not see a relationship between the veteran's 
arteriosclerotic heart disease and his experiences in 
Vietnam.  The examiner noted that the veteran "does appear 
very physiologically reactive to stress, and it is certainly 
possible that being under pressure increases his heart rate 
and blood pressure."  

From a review of the evidence of record, the Board finds that 
the opinion of the physician who conducted the heart 
examination of the veteran in April 2003 outweighs that of 
the psychologist who examined the veteran for psychiatric 
purposes later in April 2003.  The physician who conducted 
the heart examination indicated that he had reviewed the 
entire evidence of record and he gave his opinion, "within a 
reasonable degree of medical certainty."  The comment by the 
psychologist about the likelihood of a causal relationship 
between hypertension and/or coronary artery disease on the 
one hand and PTSD on the other hand referred to only a 
"possible" relationship.  The physician who conducted the 
heart examination made specific reference to the cardiology 
notes in the claims folder and commented that they showed 
nothing indicating any kind of causal relationship between 
the veteran's PTSD and his coronary artery disease.  It is 
the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In this case, the Board finds that the 
opinion offered by the physician who conducted the heart 
examination is more complete and persuasive than the comment 
from the VA psychologist in April 2003.  

The veteran's own allegations regarding the nature and cause 
of his hypertension and coronary artery disease have no 
probative value and are entitled to no weight in deciding the 
claim.  As a general rule, lay assertions regarding medical 
matters such as diagnosis or etiology of a disability have no 
probative value since lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Routen v. Brown, 142 F.3d 1434 (Fed. Cir. 1998), 
Cert denied, 119 S. Ct. 404 (1998).  It is clear that the 
veteran has no professional medical expertise that would 
enable him to diagnose his condition.  The law is well 
established that where a claim involves issues of medical 
fact, such as causation or diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Therefore, based on the evidence of record, and for 
the reasons and bases stated herein, the Board finds that the 
preponderance of the evidence of record is against the claim 
for service connection for hypertension and/or coronary 
artery disease secondary to service-connected PTSD.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002).  





Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  

Entitlement to a disability rating in excess of 50 percent 
for PTSD.

PTSD is evaluated under Diagnostic Code 9411, under a general 
formula for rating mental disorders.  The relevant criteria 
are as follows:  

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  100 
percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  70 percent.

Occupational and social impairment with regard to reliability 
and productivity due to such symptoms as:  Heightened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  50 percent.  

A review of the evidence of record discloses service 
connection for PTSD was granted by rating decision dated in 
June 1986.  A 30 percent rating was assigned, effective March 
13, 1985.  

The medical evidence includes the report of a psychiatric 
examination accorded the veteran by VA in December 2002.  The 
veteran was described as dressed in a sweater and slacks that 
appeared neat and clean.  Grooming was good.  Hygiene was 
also good.  He was nervous and preoccupied.  Speech was 
within normal limits for flow and rate.  However, at times, 
he became slightly exhilarated, particularly during periods 
of agitation.  Cooperation with the exam process was variable 
according to his mood.  Affect was anxious and irritable.  
Mood and affect were essentially congruent.  He was largely 
oriented, although he was two days off on the date and did 
not expect to be able to recall it were he unable to look at 
his watch.  He showed no deficits in immediate recall, but 
delayed recall was mildly substandard.  No psychotic symptoms 
were elicited.  Insight was limited.  Impulse control and 
judgment were described as fair.  

He was accorded psychological testing which revealed a score 
of 140.  The examiner stated this was suggestive of a 
"relatively motile" degree of PTSD, but the examiner added 
the score was "somewhat below that expected for serious or 
florid cases."  

The examiner opined the veteran appeared to be experiencing 
some increase in some of his PTSD symptoms.  Notation was 
made of increases in difficulty controlling anger and 
increased frequency of suicidal ideation.  Notation was also 
made that the veteran had effectively been retraumatized by 
the death of a daughter and had clearly developed some 
symptoms of PTSD around that event.  The Axis I diagnoses 
were PTSD and complicated bereavement.  The Axis II diagnosis 
was deferred.  At the present time the severity of stressors 
was described as severe.  The current Global Assessment of 
Functioning (GAF) score was estimated at 40, given the 
veteran's significant impairment in a number of areas.  The 
examiner opined that were the Vietnam PTSD present in 
isolation, the GAF score would likely be around 50.  Were the 
complicated bereavement present in isolation, the GAF score 
would likely be around 46.  

Subsequent thereto, by rating decision dated in January 2003, 
the disability rating for the veteran's PTSD was increased to 
50 percent, effective August 23, 2002.  

Of record are reports of periodic VA outpatient visits.  At 
the time of one such visit in February 2003 to the psychiatry 
clinic, it was indicated the veteran was doing "fair."  He 
was still referring to nightmares 2 or 3 times a week.  Mood 
and affect were fair.  He was not having any psychotic 
symptomatology.  He was described as alert and oriented.  He 
was to continue taking Paxil.  He was to call on an as-needed 
basis.

The veteran was accorded a psychiatric examination for rating 
purposes by VA in April 2003.  The claims file was reviewed 
by the examiner.  The veteran was described as generally 
pleasant and cooperative, although it was noted that he 
became very irritable when the examiner gave him some 
feedback that did not agree with his own perceptions.  Review 
of the outpatient medical folder revealed that the veteran 
showed some improvement over the past couple years.  The 
veteran stated he was about the same as when seen at the time 
of the December 2002 examination, although he felt "a little 
more pressure."  He currently was taking 50 to 100 milligrams 
of Paxil daily and Nyquil for sleep.  He had been taking 
Hydrocodone for pain, but said this had not been effective.  
He had been treating himself with Tylenol.  He stated his 
mood was about the same and was generally decent if he stayed 
by himself and away from other people.  He descried his mood 
as being affected by pain caused by combinations of his 
degenerative joint disease, emphysema, heart problems, and 
hypertension.  The veteran indicated he had crying spells at 
variable frequencies.  He related sometimes they only 
happened once a week, sometimes twice a day.  The veteran 
added that he had a bad temper, but controlled himself around 
his wife and others.  He was still obsessed with the death of 
his daughter who had now been dead for some four years.  He 
continued to report difficulty sleeping.  

On examination he was described as neat and clean.  He was 
properly oriented.  He was logical, coherent, and not 
circumstantial or tangential.  Voice was somewhat tremulous, 
but generally well-modulated.  He was articulate and 
spontaneous.  There was no dysphagia or blocking, and he made 
fair eye contact.  The examiner said that he did not see a 
relationship between the veteran's heart disease and his 
experiences in Vietnam.  Overall, the veteran was described 
as very open and honest.  Mood was somewhat labile and 
depressed.  The veteran was irritated very easily and teared 
easily when talking about Vietnam and about his daughter.  

Other than some suicidal ideation, there were no psychotic 
symptoms noted.  Judgment showed some pulsivity.  Attention 
and concentration showed lapses.  Recent and remote memory 
was intact.  He was able to follow a simple chain of 
directions.  

The examiner saw no change in the veteran from the 
psychiatric examination in December 2002.  It was noted the 
veteran appeared very physiologically reactive to stress.  
The Axis I diagnoses remained PTSD and complicated 
bereavement.  There was no Axis II diagnosis.  The GAF 
equaled 41.  The psychologist stated that if only the PTSD 
symptoms were considered, the GAF score would be equal to 50.  
He noted there showed no significant change from the last 
examination.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV), a 
GAF score of 51 to 60 represents moderate symptoms, with 
moderate difficulty in social and occupational functioning.  
However, a GAF score of 41 to 50 signifies serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to get a job).  American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2004).  

Considering all of the veteran's service-connected 
psychiatric symptoms, and with a resolution of all reasonable 
doubt in his favor, the Board finds that a 70 percent 
evaluation is most appropriate for the veteran's PTSD.  While 
there are some differences regarding the veteran's level of 
psychiatric disability in the recent past, it appears that 
the disability picture is at a level commensurate with the 
applicable criteria for a 70 percent rating.  The GAF score 
for the veteran's PTSD was described as likely around 50.  At 
the time of psychiatric examination by VA in December 2002, 
the severity of the veteran's stressors was described as 
severe.  The GAF score of 50 was ascribed to the symptoms of 
the veteran's PTSD.  The veteran's GAF score was reported as 
being even lower because of the bereavement associated with 
the loss of a daughter.  At the time of the April 2003 
examination, the examiner referred to the veteran's emotional 
lability and other symptoms such as suicidal ideation, 
irritability, impulsive judgment, lapses in attention and 
concentration, complaints of nightmares, and crying spells.  
It is hard to distinguish these from the service connected 
PTSD.  The Board believes that the record reasonably shows 
significant impairment attributable to the PTSD 
symptomatology and therefore finds that a 70 percent rating 
is the most appropriate for the veteran's PTSD at this time.  

Entitlement to a Disability Rating in Excess of 10 Percent 
for Tinnitus.

A 10 percent disability rating for tinnitus due to trauma has 
been in effect since August 1, 1997.  At the time of 
audiometric examination by VA in April 2003, the examiner 
opined that the veteran's subjective complaints of tinnitus 
had worsened.  It was indicated that the tinnitus interfered 
with the communication and concentration more so than three 
years earlier.

The veteran's bilateral tinnitus is currently rated 10 
percent disabling pursuant to the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  A note following the 
diagnostic code states that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260.  

Code 6260 was amended, effective June 13, 2003.  The new 
version of the code still assigns a maximum 10 percent for 
recurrent tinnitus.  However, the notes following the code 
now include the following:  

Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under Diagnostic Code 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  

Note (2):  Only a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  

Note (3):  Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathological) is not to be evaluated under Diagnostic 
Code 6260, but rather is to be evaluated as part of any 
underlying condition causing it.  See 38 C.F.R. § 4.87, 
Code 6260, (effective from June 13, 2003).  

Both the new and old criteria allow a maximum 10 percent 
rating for tinnitus.  The Board observes that the summary 
information accompanying the regulatory changes to the rating 
criteria for evaluating tinnitus specifically indicate that 
the addition of the notes was intended to codify standard VA 
practice of awarding a 10 percent rating for tinnitus whether 
it was unilateral or bilateral, not to change the way 
tinnitus was evaluated.  See 68 Fed. Reg. 25,822-25,823 (May 
14, 2003).  Further, VA's General Counsel has held that Code 
6260 authorizes a single 10 percent disability rating for 
tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head.  Therefore, separate 
ratings for tinnitus in each ear may not be assigned under 
Code 6260.  See VAOPGCPREC2-2003.

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Code 6260 refers to the 
possibility that an evaluation for tinnitus might be combined 
with separate evaluations not only for impaired hearing 
(under 6100), as has been done in this case, but also for 
chronic suppurative otitis media, mastoiditis, and/or 
cholesteatoma (under Code 6200) or peripheral vestibular 
disorders (under Code 6204).  In this case the veteran has 
been granted service connection for otitis media, but the 
medical evidence has not shown any suppuration.  Therefore, 
there is no basis for an additional rating.

The Board notes that as discussed in the General Counsel 
opinion, subjective tinnitus, which is what the veteran has 
been diagnosed with, is defined as the perception of sound in 
the absence of an external stimulus which arises from the 
brain, not the ears.  Therefore, the undifferentiated nature 
of the source of the noise, that is, the brain, is the 
primary basis for VA's practice of rating tinnitus as a 
single disease entity.  See VAOPGCPREC2-2003.  Therefore, for 
the purpose of rating tinnitus, the perception of sound in 
one or both ears is irrelevant and the assignment of separate 
ratings based on each ear would be inappropriate.  Further, 
the amendment to Code 6260 definitively stating that only a 
single 10 percent rating is authorized for tinnitus merely 
restated the law as it existed both prior to and after the 
amendment.  Accordingly, the Board finds no basis to find the 
prior version of Code 6260 ambiguous.  In a case such as 
this, where the law, and not the facts, is dispositive, the 
claim should be denied due to a lack of legal entitlement 
under the law.  Therefore, the claim for a disability rating 
in excess of 10 percent for tinnitus, to include separate 
compensable evaluations for each ear, is denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  





Entitlement to a Compensable Disability Rating for Otitis 
Media.

According to VA laws and regulations, the assignment of 
disability ratings for hearing impairment is derived by the 
mechanical application of the VA's Rating Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  In the present case, the 
veteran's otitis media with hearing loss has been assigned a 
noncompensable evaluation under Diagnostic Code 6200.  

During the pendency of this appeal, regulatory changes 
amended the VA's Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria for evaluating hearing loss disorder.  
This amendment was effective June 10, 1999.  The RO has 
considered the amended regulations.  

According to current VA rating criteria for hearing 
impairment, VA examinations are to be conducted using the 
controlled speech discrimination tests together with the 
results of the pure tone audiometry test.  38 C.F.R. § 4.85 
(a).  Numeric designations (I through XI) are assigned by 
application of Table VI, in which the percentage of 
discrimination is intersected with a pure tone decibel loss, 
38 C.F.R. § 4.87, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id.  

The amended regulations added new provisions for evaluating 
veterans with certain patterns of hearing impairment that 
could not always be accurately assessed under § 4.85 because 
speech discrimination testing may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25, 203 (May 11, 1999).  In the case of pure 
tone thresholds that are 55 decibels or more in each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz), either Table VI or Table VII is applied, whichever is 
more favorable.  38 C.F.R. § 4.86(a).  Further, when the pure 
tone threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or less at 2,000 Hertz, the more favorable of Table 
VI or Table VII is applied.  38 C.F.R. § 4.86(a).

Turning to the record, at the time of a May 2003 audio 
examination, pure tone thresholds, in decibels, were as 
follows:  




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
30
30
35
65
70
50
LEFT
30
35
40
70
75
55

Speech recognition ability was reported to be 96 percent 
correct in the right ear and 92 percent correct in the left 
ear.  Entering the category designations from this 
examination into the table result in a finding of level I 
hearing acuity in each ear.  These findings then translate 
into a zero percent disability rating under Code 6100.  
Accordingly, while the veteran has hearing loss bilaterally, 
the applicable regulation by which the Board is bound 
dictates a noncompensable rating under both the current and 
former versions of the rating criteria.  

With regard to the veteran's otitis media, his disability has 
been rated by the RO under the provisions of Code 6200.  That 
code provides the rating criteria for evaluation of chronic 
suppurative otitis media, mastoiditis, or cholesteatoma.  
During suppuration or with aural polyps, a 10 percent 
evaluation is warranted.  A 10 percent evaluation is the 
maximum schedular rating assignable under this code.  A note 
to the code indicates that hearing impairment, in 
complications such as tinnitus should be rated separately and 
that has been done in this case.  

The Board finds that a compensable rating is not warranted 
based on the presence of suppuration or aural polyps.  There 
does not appear to be any medical evidence to support a 
finding that the veteran's otitis media is for active 
suppuration.  The Board therefore finds that the weight of 
the evidence demonstrates that the service-connected 
disability does not warrant the assignment of a compensable 
disability rating at this time.  





Entitlement to a Rating in Excess of 10 Percent for Pes 
Planus.

Under Diagnostic Code 5276, acquired flat foot, a 10 percent 
rating is in effect for flatfoot that is moderate, with 
weight bearing lying over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation, and use 
of the feet, whether bilateral or unilateral.  

A 20 percent rating is assigned when the flat foot is 
unilateral and severe, with objective evidence of marked 
deformity (pronation, abduction, and so forth), pain on 
manipulation on use accentuated, indication of swelling on 
use, characteristic callosities.  A 30 percent rating is 
assigned when the acquired severe flatfoot is bilateral.  

The next higher rating of 50 percent is assigned for 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surface of the feet, marked 
inward displacement and severe spasm of the tendon Achilles 
on manipulation, and not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In applying the law to the existing facts, the Board finds 
that a disability rating in excess of the 10 percent 
currently assigned is not warranted under Code 5276 for the 
veteran's service-connected bilateral pes planus.

The pertinent medical evidence includes X-ray studies of the 
feet done by VA in August 1999.  Bilateral calcaneal spurs 
were seen, but x-ray study showed no evidence of fracture, 
dislocation, or bony obstruction.

At the time of examination by VA in April 2003, the veteran 
stated that he wore insoles in his shoes for relief.  He did 
not wear special shoes or require canes or crutches.  Pain 
was worse on prolonged standing or walking and relieved by 
rest and sometimes by ice application.  He estimated he was 
able to walk only about 1,000 feet before developing foot 
pain.  He stated that his average pain was about a 3 out of 
10, but would go up to a 6 out of 10 with prolonged standing 
and walking.  He was not taking anything specific for pain.

On examination he was described as walking with a normal gait 
with no apparent limp.  He had only about 1-centimeter 
clearance from the floor to the arch of each foot.  When 
viewed posteriorly, there was slight medial bowing of the 
Achilles' tendons bilaterally.  The medial columns had not 
collapsed, although there was some bowing that was beginning 
to develop.  He had difficulty standing on his toes due to 
pain.  He was able to stand on his heels.  There was 
tenderness in the midfoot bilaterally.  Pulses were intact, 
and all digits had good capillary refill.  The pertinent 
examination diagnosis was bilateral pes planus.

Reports of outpatient visits that are of record are without 
reference to significant problems with the flat feet.  

Based upon the aforementioned, a 10 percent rating, but no 
more, is more than appropriate for the veteran's bilateral 
pes planus under Code 5276.  The record does not demonstrate 
the requisite objective manifestations for an evaluation in 
excess of 10 percent for the pes planus.  The medical 
evidence does not demonstrate that the pes planus is severe 
in nature, let alone pronounced in nature.  At the time of 
recent examination, while there was medial bowing of the 
Achilles' tendons bilaterally, it was only slight in degree.  
Further, the veteran's pulses were intact and all digits had 
good capillary refill.  The veteran walked with a normal 
gait.  While he wore corrective inserts in his shoes, he did 
not require braces, canes, or crutches.  In view of the 
foregoing, the Board is persuaded that the veteran's pes 
planus does not warrant the assignment of a disability rating 
in excess of the 10 percent currently in effect.  

Unemployability

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantial or gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Rating Schedule 
prescribes a 100 percent disability evaluation or, with less 
disability, if certain criteria are met.  Id.  When the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when it is 
found that the disabled person is not able to secure or 
follow a substantially gainful occupation as a result of his 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined ratings to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the award of the 70 percent rating for the veteran's 
PTSD and with consideration of the impact of his several 
other service-connected disabilities, the Board finds that 
the veteran meets both the objective and subjective criteria 
for the award of a total disability rating based on 
unemployability.  The Board notes that the physician who 
conducted the heart examination of the veteran in April 2003 
opined that he or she believed the veteran's unemployability 
"would be more related to psychiatric illness than physical."  
The psychologist who also examined the veteran that same 
month opined that the veteran had not worked for some 20 
years and he expressed the opinion he did not believe the 
veteran was employable at the present time, primarily because 
of "his pain, and to some extent because of his emotional 
liability."  The psychologist noted that the PTSD in his 
opinion in and of itself was not sufficient to explain the 
extent of the veteran's disability and his inability to work.  
However, the Board notes that the psychologist did not give 
consideration to the veteran's other service-connected 
disabilities, those being bilateral pes planus, rated as 
10 percent disabling; tinnitus, rated as 10 percent 
disabling; bilateral otitis media with hearing loss, rated as 
noncompensably disabling, and residuals of a fracture of the 
nose, rated as noncompensably disabling.  Those would 
certainly have a negative impact on anyone's abilty to obtain 
or maintain some form of work.

The Board is aware that the sole fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether he's capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

The Board finds that the evidence reasonably supports a 
determination that the veteran is not only unemployed at this 
time, but is also unable to physically perform the acts 
required to obtain and maintain employment.  The Board is 
aware that the veteran has been found to be unemployable by 
the Social Security Administration and finds the totality of 
the evidence presents a disability picture of sufficient 
severity attributable to service-connected disabilities alone 
that the veteran is unemployable for VA purposes.  


ORDER

A 70 percent disability rating for PTSD, but not more, is 
granted.

A total disability rating based on individual unemployability 
by reason of service-connected disabilities is granted.  To 
this extent, the appeal is allowed.  

Service connection for hypertension secondary to PTSD is 
denied.  

Service connection for coronary artery disease secondary to 
service-connected PTSD is denied.

A disability rating in excess of 10 percent for tinnitus is 
denied.

A disability rating in excess of 10 percent for flat feet is 
denied.









A compensable disability rating for bilateral otitis media 
with hearing loss is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


